Citation Nr: 0809281	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  02-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disability, to include as secondary to the veteran's service-
connected right knee disability.

2. Entitlement to service connection for a cervical spine 
disability, to include as secondary to the veteran's service-
connected right knee disability.

3. Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1956 to March 1959 and 
from August 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at a Board hearing at the RO in September 2006.

The issue of entitlement to service connection for a left 
knee disability, to include as due to the veteran's service-
connected right knee disability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's service-connected right knee disability 
aggravated his lumbar spine disability.

2. The veteran's service-connected right knee disability 
aggravated his cervical spine disability.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a 
lumbar spine disability based on aggravation by service-
connected right knee disability are met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

2. The criteria for entitlement to service connection for a 
cervical spine disability based on aggravation by service-
connected right knee disability are met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for disability which is proximately 
due to or the result of service-connected disability. See 
38 C.F.R. § 3.310(a). Additionally, in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), the Court of Appeals for 
Veterans Claims determined that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. 

The Board also notes that, effective October 10, 2006, 38 
C.F.R. § 3.310(b) was amended to codify the holding in Allen. 
In doing so, the regulation appears to contain a more 
stringent standard for establishing secondary service 
connection than expressed in Allen in that the amended 
regulation requires that the medical evidence establish a 
pre-aggravation baseline level of severity of the non-service 
connected disability before aggravation will be conceded. The 
Board notes that prior to these October 2006 amendments, it 
was sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim. There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation. In any 
event, in the present case, the veteran filed his claim prior 
to the October 10, 2006 enactment date of the amendments; 
therefore, the veteran can still avail himself of the less 
stringent guidelines expressed in Allen. 

Multiple "buddy statements" allege that the veteran was 
injured in a football game during active duty service. These 
statements are found to be credible. The veteran's service 
medical records show that during the veteran's separation 
examination in September 1968, his lumbar and cervical spines 
were found to be clinically normal. The record is void of 
reference to any complaints of or treatment for lumbar or 
cervical spine disabilities until 1990. The competent medical 
evidence of record shows the veteran injured his lumbar and 
cervical spines in multiple motor vehicle accidents in 1990 
and 1995.

A July 2007 VA examination report shows that the examiner 
reviewed the veteran's c-file and stated that, although the 
veteran has repeatedly claimed the neck and back conditions 
are directly related to active duty service, specifically to 
a football incident, the nature of the acute injury and the 
subsequent silence about the neck and back at the veteran's 
1968 discharge examination make it very unlikely that the 
single football incident of being landed on by a lineman in 
the context of a football game is the source of his current 
diffuse lumbosacral and cervical spine degenerative joint 
disease/degenerative disc disease. There are no contrary 
competent medical opinions of record which address the issue 
of direct service connection. As such, the Board finds that 
the preponderance of the evidence weighs against a finding 
that the veteran's current lumbar and cervical spine 
disabilities are directly related to his active duty service.

As for the veteran's claims that his service-connected right 
knee disability has caused his current lumbar and cervical 
spine disabilities, the Board notes there are several medical 
opinions of record which address this issue. The Court has 
held that the Board must determine how much weight is to be 
attached to each medical opinion of record. See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993). Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).

A March 2004 letter from Dr. Jenkins says that the veteran's 
right knee pain alters his gait which has caused the veteran 
to develop degenerative disc disease in his lumbar spine. The 
letter is not entirely clear, but it appears to suggest a 
causative relationship between the service-connected right 
knee disability and the veteran's cervical spine disability 
as well. The examiner provides a rationale for his opinion, 
but he does not appear to have had access to the veteran's 
complete medical records in that he does not take into 
account the intervening motor vehicle accidents which injured 
both the veteran's lumbar and cervical spines. As such, the 
Board finds this etiology opinion has low probative value.

Two subsequent VA examination reports, in January 2005 and 
July 2007, both show that the examiner reviewed the veteran's 
entire c-file and opined that the veteran's back and neck 
conditions are less likely than not related to the veteran's 
service-connected right knee disability. As the examiners had 
access to and reviewed the veteran's entire c-file, the Board 
finds these opinions to have high probative value.

In summary, there are two medical opinions, of high probative 
value, which weigh against the veteran's claim, and one 
medical opinion, of low probative value, which weighs in 
favor of the veteran's claim. Thus, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim that his service-connected right knee disability caused 
his current lumbar and cervical spine disabilities.

Turning to the issue of whether or not the veteran's service-
connected right knee disability aggravated his existing 
lumbar and cervical spine disabilities, there are three 
medical opinions of record which address this issue. The 
March 2004 letter from Dr. Harris; the September 2004 letter 
from Dr. Killian; and the July 2007 VA examination report all 
show that the gait dysfunction which results from the 
veteran's right knee disability results in an increase in his 
lumbar and cervical spine disabilities. 

As such, the Board finds that the veteran's service-connected 
right knee disability aggravates his lumbar and cervical 
spine disabilities and service connection is warranted, but 
only for the degree of disability over and above the degree 
of disability existing prior to the aggravation. See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). 




The agency of original jurisdiction will determine the degree 
of aggravation, based either on the present record or if 
warranted, a new VA medical examination. 


ORDER

Service connection for a lumbar spine disability, based on 
aggravation by the service-connected right knee disability, 
is granted.

Service connection for a cervical spine disability, based on 
aggravation by the service-connected right knee disability, 
is granted.


REMAND

With respect to the veteran's left knee service connection 
claim, he has advanced theories that his current left knee 
disability is either directly related to some aspect of 
active duty service, or has been caused, or aggravated, by 
his service-connected right knee disability. 

The record contains multiple medical opinions addressing 
these theories; however, there is no opinion which clearly 
addresses the likelihood that the veteran's right knee 
disability has aggravated his left knee disability. The July 
2007 VA examination report notes that the examiner could find 
no "causative link" between the right knee disability and 
the left knee disability, however, it is unclear if this 
statement means he could find no evidence of causation and/or 
aggravation, or if it just refers to causation. As noted 
above, service connection can also be established by 
aggravation of a nonservice-connected disability by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the claims file 
to the examiner who wrote the July 2007 
examination report and request that he 
review the file and provide an opinion as 
to whether or not the veteran's service-
connected right knee disability has 
aggravated his left knee disability. The 
examiner should be asked to furnish a 
detailed rationale for all opinions 
expressed. See generally 38 C.F.R. § 4.2. 

2. If the examiner who wrote the July 
2007 examination report is unavailable, 
the RO should seek an opinion from 
another medical professional. The 
opinion must be based on a review of the 
entire claims file and contain a 
rationale.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the October 2007 
Supplemental Statement of the Case, and 
readjudicate the claim for service 
connection. If any benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


